NUMBER 13-19-00261-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


                     IN THE MATTER OF S.T., A JUVENILE


                             On appeal from the County Court
                                of Victoria County, Texas.


                                MEMORANDUM OPINION

          Before Justices Benavides, Hinojosa, and Tijerina
              Memorandum Opinion by Justice Tijerina
      S.T. 1 pleaded guilty to unlawful possession of a controlled substance in an amount

between four and four hundred grams, a second-degree felony, and the trial court placed

him on community supervision pursuant to a plea agreement. See TEX. HEALTH & SAFETY

CODE ANN. § 481.116(d). The State filed a motion to revoke, and S.T. pleaded true to the

State’s allegations.        The trial court adjudicated S.T. guilty and sentenced him to


      1   To protect the identity of children, we refer to them by aliases. See TEX. R. APP. P. 9.8(b).
incarceration at the Texas Juvenile Justice Department. S.T.’s court-appointed counsel

has filed an Anders brief stating there are no arguable grounds for appeal. See Anders

v. California, 386 U.S. 738, 744 (1967). We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders, S.T.’s court-appointed appellate counsel has filed a brief

stating that his review of the record yielded no grounds of error upon which an appeal can

be predicated. See id. Counsel’s brief meets the requirements of Anders as it presents

a professional evaluation demonstrating why there are no arguable grounds to advance

on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In

Texas, an Anders brief need not specifically advance ‘arguable’ points of error if counsel

finds none, but it must provide record references to the facts and procedural history and

set out pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44

(Tex. App.—Corpus Christi–Edinburg 2003, no pet.)); Stafford v. State, 813 S.W.2d 503,

510 n.3 (Tex. Crim. App. 1991) (en banc).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014), S.T.’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court’s judgment. Counsel has informed this Court, in writing, that counsel has:

(1) notified S.T. that counsel has filed an Anders brief; (2) provided S.T. with a copy of

the Anders brief; (3) informed S.T. of his rights to review the record to file a pro se

response and to seek discretionary review if this Court finds that the appeal is frivolous;

and (4) provided S.T. with a form motion for pro se access to the appellate record with

instructions to file the motion in this Court. See Anders, 386 U.S. at 744; Kelly, 436
2
S.W.3d at 319; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at

409 n.23. An adequate amount of time has passed, and S.T. has not filed a pro se

response.

                               II.    INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We may determine the appeal is wholly frivolous and issue an opinion

after reviewing the record and finding no reversible error. Bledsoe v. State, 178 S.W.3d
824, 826–27 (Tex. Crim. App. 2005). Alternatively, if we determine that arguable grounds

for appeal exist, we must remand for the appointment of new counsel to brief those issues.

Id. at 827.

       We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner v.

State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe, 178 S.W.3d at 826–27. We

agree with counsel that the record presents no arguably meritorious grounds for review,

and the appeal is frivolous. See Garner, 300 S.W.3d at 766; Bledsoe, 178 S.W.3d at 827.

We affirm the judgment of the trial court.

                                                              JAIME TIJERINA,
                                                              Justice

Delivered and filed the
19th day of December, 2019.




                                             3